ICJ_067_GulfOfMaine_CAN_USA_1982-07-28_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 28 JUILLET 1982

1982

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 28 JULY 1982
Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
ordonnance du 28 juillet 1982, C.J. Recueil 1982, p. 557.

Official citation :
Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 28 July 1982, I.C.J. Reports 1982, p. 557.

 

Sales number 477
N° de vente :

 

 

 
557

1982 COUR INTERNATIONALE DE JUSTICE
28 juillet
Rôle général ANNÉE 1982
n°

28 juillet 1982

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE

Le président de la chambre de la Cour internationale de Justice cons-
tituée pour connaître de l’affaire de la Délimitation de la frontière maritime
dans la région du golfe du Maine entre le Canada et les Etats-Unis d’Amé-
rique,

Vu l’articie 48 du Statut de la Cour et les articles 18, paragraphe 3, 44, 46
et 92 du Réglement de la Cour,

Vu l’ordonnance de la Cour du 1er février 1982 fixant au 26 août 1982 la

date d’expiration du délai pour le dépôt du mémoire de chaque Partie ;
#

Considérant que, par lettre du 27 juillet 1982, l’agent du Canada a, pour
les raisons par lui indiquées, demandé à la chambre de reporter de quatre
semaines la date d'expiration du délai pour le dépôt du mémoire de chaque
Partie ;

Considérant que, par lettre du 27 juillet 1982, l’agent des Etats-Unis

d'Amérique a fait connaître que son gouvernement ne voyait pas d’objec-
tion à l’égard de la demande de prorogation,

Reporte au 27 septembre 1982 la date d'expiration du délai pour le dépôt
des mémoires du Canada et des Etats-Unis d'Amérique ;

Réserve la suite de la procédure.
558 GOLFE DU MAINE (ORDONNANCE 28 VII 82)

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le vingt-huit juillet mil neuf cent quatre-vingt-deux, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement du Canada et
au Gouvernement des Etats-Unis d'Amérique.

Le président de la chambre,
(Signé) Roberto AGo.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
